DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-14, 16, 18-27, 29, 31 and 32.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Applicants' arguments, filed 12/21/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103446043A, Dec. 18, 2013) in view of Chen et al. (US 2007/0196415, Aug. 23, 2007), as evidenced by Venkatraman et al. (US 2012/0283391, Nov. 8, 2012).
Guan et al. disclose an in-situ gel injection implant comprising drugs (i.e. bioactive agent), an organic solvent miscible with water, and a high molecular polymer with biocompatibility and biodegradability, wherein the polymer is a homopolymer or copolymer using lactide, caprolactone, and trimethylene carbonate as monomers (claim 1). The in-situ gel injection implant is a sustained and controlled-release pharmaceutical preparation (¶ [0002]). The high molecular polymer may be a trimethylene carbonate-lactide copolymer (claim 3). The drug delivery system may further include a release rate modifier (i.e. excipient) (claim 5). At the administration site, the polymer solidifies under physiological conditions (¶ [0006]). The homopolymers of the three monomers have their own characteristics. However, the most widely used in the field of drug controlled 
Guan et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 1,2,3-triacetoxypropane and poloxmer. 
However, Chen et al. disclose am injectable depot composition with dual mechanisms of release rate control for sustained beneficial agent delivery in a patient. The composition includes bioerodible particles and an injectable depot vehicle containing a bioerodible polymer in an organic solvent (abstract). Suitable organic solvents include triacetin (claim 17). Triacetin may have high miscibility with water (¶ [0120] and [0121]). Particulates that contain poloxamers controls the release of the beneficial agent from the particulates (¶ [0085]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Guan et al. disclose wherein the composition comprises an organic solvent miscible with water. Accordingly, it would have been obvious to one of ordinary skill in 
Guan et al. disclose wherein the composition comprises a release rate modifier. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated poloxamers into the composition of Guan et al. since it is a known and effective release rate modifier as taught by Chen et al. 
In regards to instant claim 1 reciting wherein said polymer is in the form of an injectable liquid which solidifies in a tissue bed in the form of a solid gel structure, Guan et al. disclose wherein the polymer solidifies under physiological conditions at the administration site. 
In regards to instant claim 1 reciting wherein the tissue bed is an eye, Guan et al. disclose wherein the composition may be an intraocular drug delivery system. 
In regards to instant claim 1 reciting wherein the formulation is configured to maintain a normalized average intraocular pressure (IOP) in the eye at or below 100% over 90 days, Fig. 10 of the instant specification shows wherein TMC-based formulations (circular and x data points in Fig. 10) maintained the normalized average IOP at or below 100% over 90 days. By contrast, the PLGA-based formulation (unfilled square data points in Fig. 10) exhibited a normalized average IOP well above 100% over 90 days. As such, since Guan et al. disclose a TMC-based formulation, one of ordinary skill in the art would reasonably conclude that the composition of Guan et al. maintains a normalized average intraocular pressure (IOP) in the eye at or below 100% over 90 days like the claimed invention. 

In regard to instant claim 3 reciting wherein the copolymer has an amorphous segment and crystalline segment, as evidenced by Venkatraman et al., in A-B-A triblock copolymers, ε-caprolactone and trimethyl carbonate are amorphous central blocks and L-lactide is a crystalline block (¶ [0004]). Therefore, the trimethylene carbonate-lactide copolymer of Guan et al. has an amorphous segment and a crystalline segment since it comprises lactide, which is crystalline, and trimethylene carbonate, which is amphorous, as evidenced by Venkatraman et al.
In regards to instant claim 10 reciting wherein the bioactive agent is incorporated in said injectable bioabsorbable polymer, Guan et al. disclose wherein the drug is dissolved or dispersed in the polymer and solvent mixture. 
In regards to instant claim 12 reciting wherein said solid gel structure allows for delayed release of the bioactive agent, Guan et al. disclose wherein the polymer solidifies at the application site and releases drugs for one month to one year. 

2.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103446043A, Dec. 18, 2013) in view of Chen et al. (US 2007/0196415, Aug. 23, 2007) and further in view of Buchholz (US 5,610,266, Mar. 11, 1997).
The teachings of Guan et al. and Chen et al. are discussed above. Guan et al. and Chen et al. do not disclose wherein the composition comprises a copolymer comprising D,L-PLA and TMC.
	However, Buchholz discloses a copolymer comprising trimethylenecarbonate and D,L-lactide units wherein said copolymer contains more than 30% D,L-lactide units (claim 1). The copolymer contains between about 30% and 96% D,L-lactide (claim 2). The copolymer is suitable for use in the form of carriers for drugs or as retarding aids for active substance release systems in which controlled release of the drug is desired. In active substance release systems of this kind it is desirable that the carrier material should dissolve during or after the release of the active substance leaving no undesirable or even pharmacologically harmful residues in the tissue (col. 3, lines 51-58). Possible methods of charging the copolymers with active substance or of designing the active substance release system from the outset in order to achieve the desired release characteristics are known from the prior art (col. 3, lines 62-66). Copolymers of trimethylenecarbonate (TMC) with lactides such as L-lactide are known from the prior art (col. 1, lines 25-27). However, the prior art contains no references to the use of trimethylenecarbonate (TMC) with D.L-lactide (col. 1, lines 53-55). 
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. The composition of Guan et al. comprises a trimethylene carbonate-lactide copolymer. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the copolymer comprising trimethylenecarbonate and D,L-lactide units of Buchholz into the composition of Guan et al. since the copolymer of Buccholz is 
	In regards to instant claim 6 reciting wherein the copolymer comprises from 45 to 60 wt. % PLA and from 40 to 55 wt. % TMC and instant claim 7 reciting D,L-PLA and TMC in a weight ratio of 50:50, Buchholz discloses wherein the copolymer of trimethylene carbonate and D,L-lactide comprises about 30 and 96% D,L-lactide. Therefore, it would have been obvious to one of ordinary skill in the art to have a copolymer of trimethylene carbonate and D,L-lactide comprise, for example, 50% D,L-lactide, which would then also mean the copolymer comprises 50% trimethylene carbonate. 

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103446043A, Dec. 18, 2013) in view of Chen et al. (US 2007/0196415, Aug. 23, 2007) and further in view of Donovan (US 2017/0216529, Aug. 3, 2017)
	The teachings of Guan et al. and Chen et al. are discussed above. Guan et al. and Chen et al. do not disclose wherein the composition has a glide force of 120 N or less.
	However, Donovan discloses intracutaneous and/or subcutaneous injection of pastes (¶ [0003]). The paste was loaded into glass syringes and the force required to deliver the paste from the syringes was measured (¶ [0096]). Lower injection force facilitates delivery and improves overall ease-of-administration (¶ [0097]). The mean injection glide force was 12.38 N for a 0.5 mL syringe and 22.44 N for a 1.00 mL syringe (Table 3). 
prima facie obvious to one of ordinary skill in the art to have formulated the composition of Guan et al. to have a glide force of 12.38 N or 22.44 N since the composition is an injectable composition and this a known and effective glide force for injectable compositions and a low glide force facilitates delivery and improves overall ease-of-administration as taught by Donovan. 

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103446043A, Dec. 18, 2013) in view of Chen et al. (US 2007/0196415, Aug. 23, 2007), and further in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009).
	The teachings of Guan et al. and Chen et al. are discussed above. Guan et al. and Chen et al. do not disclose wherein the composition comprises a polylactide, trimethylene carbonate, polyglycolic acid terpolymer. 
	However, Pacetti et al. disclose an amorphous terpolymer for coating on an implantable device for controlling release of drug (abstract). The terpolymer comprises units derived from a lactide, glycolide, and a low glass transition temperature monomer. The lactide may be D,L-lactide and have a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The terpolymer has a weight average molecular weight from 20 K Daltons to about 600 K Daltons (claim 1). Suitable low glass transition temperature monomers include trimethylene carbonate (claim 5). The low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer (claim 3). The coating is degradable (¶ [0008]). 
prima facie obvious to one of ordinary skill in the art to have incorporated the terpolymer of Pacetti et al. into the composition of Guan et al. in order to further modify the sustained and controlled drug release of the composition since the terpolymer of Pacetti et al. is a known and effective polymer that controls the release of drugs as taught by Pacetti et al. 
	In regards to instant claim 1 reciting wherein the terpolymer comprises 3-19 wt. % PGA and wherein the PLA:TMC weight ratio is from 3.25:1 to 0.75:1, Pacetti et al. disclose wherein the lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, the glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, and the low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer. Therefore, it would have been obvious to have a terpolymer comprise, for example, 10% glycolide (i.e. PGA), 60% lactide (i.e. PLA), and 30% low glass transition temperature monomer (e.g. TMC), wherein the ratio of lactide (i.e. PLA) to low glass transition temperature monomer (e.g. TMC) is 2:1. 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103446043A, Dec. 18, 2013) in view of Chen et al. (US 2007/0196415, Aug. 23, 2007), Pacetti et al. (US 2009/0104241, Apr. 23, 2009), and further in view of Oberhoffner et al. (US 6,048,947, Apr. 11, 2000).

	However, Oberhoffner et al. disclose a triblock terpolymer. The absorbable polymer is suitable for the production of a surgical suture material, which is wholly or partly formed from the polymer (abstract). The triblock terpolymer has an inherent viscosity of 0.5 to 1.5 dl/g (col. 3, lines 34-35). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the terpolymer of Pacetti et al. to have an inherent viscosity of 0.5 to 1.5 dl/g since this is a known and effective property for terpolymers used in the medical composition art as taught by Oberhoffner et al. 

6.	Claims 13, 14, 16, 19-24, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Buchholz (US 5,610,266, Mar. 11, 1997), Shah et al. (US 2008/ 0166411, Jul. 10, 2008), Schwartz et al. (US 2003/0223957, Dec. 4, 2003), and Bills et al. (US 6,398,761, Jun. 4, 2002).
Chen et al. disclose an injectable depot composition with dual mechanisms of release rate control for sustained beneficial agent delivery in a patient. The composition includes bioerodible particles and an injectable depot vehicle containing a bioerodible polymer in an organic solvent. The bioerodible particles are dispersed in the depot vehicle and contain a beneficial agent (i.e. bioactive agent) and a release rate controlling agent (abstract). The polymers for forming the depot vehicle can also be 
Chen et al. differ from the instant claims insofar as not disclosing wherein the depot particle comprises a copolymer comprising D,L-PLA and TMC.
	However, Buchholz discloses a copolymer comprising trimethylenecarbonate and D,L-lactide units wherein said copolymer contains more than 30% D,L-lactide units (claim 1). The copolymer contains between about 30% and 96% D,L-lactide (claim 2). The copolymer is suitable for use in the form of carriers for drugs or as retarding aids for active substance release systems in which controlled release of the drug is desired. In active substance release systems of this kind it is desirable that the carrier material should dissolve during or after the release of the active substance leaving no undesirable or even pharmacologically harmful residues in the tissue (col. 3, lines 51-58). Possible methods of charging the copolymers with active substance or of designing 
	The depot vehicle of Chen et al. comprises a bioerodible polymer and the polymers for forming the depot vehicle can also be used to form the depot particles.  The bioerodible polymer may be a copolymer of polylactides. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the copolymer comprising trimethylenecarbonate and D,L-lactide units of Buchholz into the depot particle (i.e. first portion) of Chen et al. since the copolymer of Buccholz is a known and effective bioerodible copolymer of polylactide that functions as a carrier for drugs and also controls the release of drugs as taught by Buchholz.
	The combined teachings of Chen et al. and Buchholz do not disclose wherein the depot particles are nanoparticles. 
	However, Shah et al. disclose an injectable depot formulation comprising a pharmaceutically effective amount of a compound. The compound is in the form of nanoparticles having an average particle size of less than about 2000 nm (¶ [0049]).
	Chen et al. disclose wherein the depot particles can have particle size of about 1 to about 250 microns. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art that the depot particles of Chen et al. may be nanoparticles since the depot particle of Chen et al. may be 1 µm (1000 nm) and particle sizes of less than about 2000 nm (2 µm) are injectable nanoparticles as taught by Shah et al.  
The combined teachings of Chen et al., Buchholz, and Shah et al. do not disclose wherein the depot particle comprises a polyethylene glycol amine and wherein 
However, Schwartz et al. disclose applying a polymer precursor to an ocular defect (claim 1). Suitable polymer precursors include tetra-amino polyethylene glycol (i.e. a polyethylene glycol amine) (¶ [0049) and PEG di-succinimidyl glutarate (i.e. a polyethylene glycol succinimidyl glutarate) (¶ [0100]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tetra-amino polyethylene glycol and PEG di-succinimidyl glutarate into the composition of Chen et al. since the composition comprises bioerodible polymers and ocular drugs and these are known polymers suitable and effective for ocular delivery as taught by Schwartz et al. Chen et al. disclose wherein the polymer for forming the depot vehicle may be used to form the depot particles, but does not disclose wherein that is required. Therefore, since both the depot vehicle and depot particles comprise polymers wherein the polymers do not need to be the same, it would have been obvious to one of ordinary skill in the art to have incorporated, for example, tetra-amino polyethylene glycol (i.e. a polyethylene glycol amine) into the depot particle (i.e. first portion) and PEG di-succinimidyl glutarate (i.e. a polyethylene glycol succinimidyl glutarate) (i.e. cross-linkable polyethylene glycol) into the depot vehicle (i.e. second portion). 
The combined teachings of Chen et al., Buchholz., Shah et al., and Schwartz et al. do not disclose wherein the depot vehicle (second portion) and depot particles (first portion) are separated from one another in a syringe. 
However, Bills et al. disclose a syringe for mixing a first and a second material together and delivering the mixed materials. The syringe has a dual barrel cartridge (col. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the composition of Chen et al. into a dual barrel syringe wherein the depot vehicle (second portion) is separated from the depot particles (first portion) since Chen et al. disclose wherein the dispersion of depot particles in the depot vehicle is formed from mixing the two components and a dual barrel syringe is a known and effective apparatus for mixing two materials while also being able to deliver the mixed material as taught by Bill et al.
In regards to instant claim 13 reciting wherein the first portion and the second portion forms a rigid hydrogel with the nanoparticle entrapped therein, Chen et al. disclose wherein the injectable depot vehicle can be one that will gel after introduction into an implant site. Therefore, since the injectable depot vehicle of Chen et al. may gel after introduction into an implant site and it would have been obvious to have the injectable depot vehicle comprise poly-L-lactide-co-trimethylene carbonate nanoparticles and polyethylene glycol diacrylate (i.e. cross-linkable polyethylene glycol), it would have been obvious to one of ordinary skill in the art that the combination of the first portion (i.e. poly-L-lactide-co-trimethylene carbonate nanoparticles) and the second portion (polyethylene glycol diacrylate) forms a rigid hydrogel like the claimed invention.
In regards to instant claims 13, 16, 23 and 24 reciting wherein said copolymer comprises from 60 to 90 wt. % PLA and from 10 to 40 wt. % TMC and wherein said copolymer has a PLA:TMC weight ratio of 75:25, Buchholz discloses wherein the copolymer of trimethylene carbonate and D,L-lactide comprises about 30 and 96% D,L-
In regards to instant claims 14 and 22 reciting wherein said bioactive agent has a half-life of release from said nanoparticle of greater than 30 days, Chen et al. disclose releasing the beneficial agent for periods of about 180 days. Therefore, it would have been obvious to one of ordinary skill in the art that the beneficial agent may have a half-life of release from the composition of greater than 30 days. 
In regards to instant claims 19 and 27 reciting wherein the sustained-release formulation is a delayed-release formulation in vivo or in situ, Chen et al. disclose wherein the beneficial agent is released to a subject over a prolonged period of time when body fluid penetrates the composition. Therefore, since body fluid is required to release the beneficial agent for prolong delivery, it would have been obvious to one of ordinary skill in the art that the composition of Chen et al. is a delayed-release formulation in vivo. 
In regards to instant claim 20 reciting wherein said formulation forms a solid gel structure which allows for delayed release of the bioactive agent, Chen et al. disclose wherein the depot vehicle may gel after introduction into the implant site. Thus, Chen et al. disclose a solid gel structure. Also, Chen et al. disclose wherein non-viscous compositions allows for a large percentage of drug to be released. Therefore, it would have been obvious to one of ordinary skill in the art that a solid gel structure allows for delayed release of the bioactive agent.
. 

7.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Buchholz (US 5,610,266, Mar. 11, 1997), Shah et al. (US 2008/ 0166411, Jul. 10, 2008), Schwartz et al. (US 2003/0223957, Dec. 4, 2003), Bills et al. (US 6,398,761, Jun. 4, 2002), and further in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009).
The teachings of Chen, Buchholz, Shah et al., Schwartz et al., and Bills et al. are discussed above. Chen, Buchholz, Shah et al., Schwartz et al., and Bills et al. do not disclose wherein the depot particle comprises a polylactide, trimethylene carbonate, polyglycolic acid terpolymer. 
	However, Pacetti et al. disclose an amorphous terpolymer for coating on an implantable device for controlling release of drug (abstract). The terpolymer comprises units derived from a lactide, glycolide, and a low glass transition temperature monomer. The lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The terpolymer has a weight average molecular weight from 20 K Daltons to about 600 K Daltons (claim 1). Suitable low glass transition temperature monomers include trimethylene carbonate (claim 5). The low glass transition 
	The depot particle of Chen et al. may comprise a mixture of bioerodible polymers and the bioerodible polymer may be a terpolymer of polylactides and polyglycolides. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the terpolymer of Pacetti et al. into the depot particle of Chen et al. since the terpolymer of Pacetti et al. is a known and effective bioerodible terpolymer of polylactides and polyglycolides that also controls the release of drugs as taught by Pacetti et al. 
In regards to instant claims 13 and 21 reciting wherein the terpolymer comprises 3-19 wt. % PGA and wherein the PLA:TMC weight ratio is from 3.25:1 to 0.75:1, Pacetti et al. disclose wherein the lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, the glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, and the low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer. Therefore, it would have been obvious to have a terpolymer comprise, for example, 10% glycolide (i.e. PGA), 60% lactide (i.e. PLA), and 30% low glass transition temperature monomer (e.g. TMC), wherein the ratio of lactide (i.e. PLA) to low glass transition temperature monomer (e.g. TMC) is 2:1. 


8.	Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Buchholz (US 5,610,266, .
The teachings of Chen, Buchholz, Shah et al., Schwartz et al., Bills et al., and Pacetti et al. are discussed above. Chen, Buchholz, Shah et al., Schwartz et al., Bills et al., and Pacetti et al. do not disclose wherein the terpolymer has an intrinsic viscosity from 0.90 to 1.2 dL/g.
	However, Oberhoffner et al. disclose a triblock terpolymer. The absorbable polymer is suitable for the production of a surgical suture material, which is wholly or partly formed from the polymer (abstract). The triblock terpolymer has an inherent viscosity of 0.5 to 1.5 dl/g (col. 3, lines 34-35). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the terpolymer of Pacetti et al. to have an inherent viscosity of 0.5 to 1.5 dl/g since this is a known and effective property for terpolymers used in the medical composition art as taught by Oberhoffner et al.. 

9.	Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009).
Chen et al. disclose an injectable depot composition with dual mechanisms of release rate control for sustained beneficial agent delivery in a patient. The composition includes bioerodible particles and an injectable depot vehicle containing a bioerodible 
Chen et al. differ from the instant claims insofar as not disclosing wherein the depot vehicle comprises a polylactide, trimethylene carbonate, polyglycolic acid terpolymer. 
	However, Pacetti et al. disclose an amorphous terpolymer for coating on an implantable device for controlling release of drug (abstract). The terpolymer comprises units derived from a lactide, glycolide, and a low glass transition temperature monomer. The lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The terpolymer has a weight average molecular weight from 20 
	The depot vehicle of Chen et al. comprises a bioerodible polymer. The bioerodible polymer may be a terpolymer of polylactides and polyglycolides. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the terpolymer of Pacetti et al. into the depot vehicle of Chen et al. since the terpolymer of Pacetti et al. is a known and effective bioerodible terpolymer of polylactides and polyglycolides that also controls the release of drugs as taught by Pacetti et al. 
In regards to instant claim 31 reciting wherein the terpolymer comprises 3-19 wt. % PGA and wherein the PLA:TMC weight ratio is from 3.25:1 to 0.75:1, Pacetti et al. disclose wherein the lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, the glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, and the low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer. Therefore, it would have been obvious to have a terpolymer comprise, for example, 10% glycolide (i.e. PGA), 60% lactide (i.e. PLA), and 30% low glass transition temperature monomer (e.g. TMC), wherein the ratio of lactide (i.e. PLA) to low glass transition temperature monomer (e.g. TMC) is 2:1. 
In regards to instant claim 31 reciting wherein the composition comprises a copolymer and a terpolymer blend, Chen et al. disclose wherein the polymer may be a 
In regards to instant claim 31 reciting at least 50 wt. % of a copolymer comprising repeating units of trimethylene carbonate (TMC) and lactide, Chen et al. disclose wherein the biocompatible polymer is present in the gel vehicle composition in an amount ranging from about 5 to about 90% by weight. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated poly-l-lactide-co-trimethylene carbonate and the terpolymer of Pacetti et al. in amounts within that range, which would include at least 50% poly-l-lactide-co-trimethylene carbonate.
In regards to instant claim 32 reciting a solvent consisting of triacetin (i.e. 1,2,3-triacetoxypropane), Chen et al. disclose wherein the organic solvent may be triacetin in claim 17. Furthermore, Chen et al. disclose in paragraph [0112] wherein suitable solvents will substantially restrict the uptake of water by the implant and may be characterized as immiscible in water, i.e., having a solubility or miscibility in water of at most 7% by weight. Chen et al. then disclose in paragraph [0060] wherein triacetin is considered to have a solubility limit of 7%. As such, it would have been obvious to one of ordinary skill in the art that the composition of Chen et al. may comprise triacetin as the only solvent. 

Response to Arguments
Applicant argues that with regards to instant claims 13 and 21, based on Chen’s own Background section, it would not have been obvious to use cross-linkable polyethylene glycol for nanoparticle entrapment. 


Applicant argues that independent claim 31 has been amended to more closely correspond to Example 26.
The Examiner submits that the claim is still not commensurate in scope. Instant claim 31 recite a copolymer comprising repeating units of trimethylene carbonate and L-lactide; and a D,L-polylactide, trimethylene carbonate, polyglycolic acid terpolymer. Applicant’s showing uses specifically L-PLA:TMC (75:25) as the copolymer and D/L-PLA:TMC:PGA (63.75:21.25:15) as the terpolymer. One of ordinary skill in the art would not reasonably expect the specific copolymer and terpolymer used in the showing to be reasonably representative of the copolymer and terpolymer recited in the claim since molecular weights affect release rate of a bioactive agent. 



Conclusion
Claims 1-14, 16, 18-27, 29, 31 and 32 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRACY LIU/           Primary Examiner, Art Unit 1612